DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two additional air deflectors connected on a respective leading-side corner of the semi-trailer (claim 10 and see Fig. 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters a and b in FIG. 1 are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 3, 4 and 7-13 are objected to because of the following informalities:  
Regarding claim 3, “claims 1” (line 2) needs to be changed to --claim 1--.
See same deficiencies in claims 4 (line 2), 11 (line 2), 12 (line 2), 13 (line 2).
Regarding claim 4, “the disposed arrangement” (line 2) needs to be changed to --disposed/arranged--. See same deficiencies in claims 5 (line 2) and claim 6 (line 2).
Regarding claim 7, “according to each of the claims 1” (line 2) needs to be changed to --according to claim 1--. See same deficiencies in claims 8-10 (line 2).  “the operational angle of attack” (line 1) needs to be changed to 
--an operational angle of attack--.
Regarding claim 11, “A top air deflector” (line 5) needs to be changed to 
--a top air deflector--.
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skopic US 2011/0114254 A1.
Regarding claim 1, Skopic US 2011/0114254 A1 discloses an apparatus for reducing an aerodynamic drag of a semi-trailer truck wherein a gap is defined between a tractor (1300) and a semi-trailer (1304) and an aerodynamic wake (Z1, Z2) is generated in the gap as shown in Figure 13 and behind the semi-trailer wherein the aerodynamic wake (A, A’, B, B’) in Prior Art Figures 1-3 see paragraph [0048] creates a region of low pressure in the gap, comprising: a means for adding pressure to the low pressure in the aerodynamic wake mounted on the semi-trailer truck (401 in Figure 7 see paragraph [0079]) and (1320 in Figure 16 see paragraph [0075] and [0076].
Regarding claim 2, Skopic US 2011/0114254 A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to claim 1, wherein said means for adding pressure to the low pressure in the aerodynamic wake comprises at least two arms (1324) one each connected to opposites sides (1312, 1314) of the tractor (1300); at least two air deflectors respectively connected to each of the arms; wherein a longitudinal axis of each of the air deflectors is vertical when connected to the arms; and wherein each of the air deflectors is disposed/arranged to direct maximum flow into the wake for adding air pressure to the lower air pressure in the aerodynamic wake as shown in Figures 13, 14 and 16 see paragraphs [0075] and [0076].
Regarding claim 4, Skopic US 2011/0115254A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to claims 1, wherein the disposed arrangement to direct maximum flow into the wake comprises an adjustable angle of attack of each of the air deflectors see paragraph [0067].
Regarding claim 5, Skopic US 2011/0115254A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to claim 4, wherein the disposed arrangement to direct maximum flow into the wake comprises an adjustable distance between each of the air deflectors see paragraph [0067].
Regarding claim 6, Skopic US 2011/0115254A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to claim 1, wherein the disposed arrangement to direct maximum flow into the wake comprises an adjustable distance between each of the air deflectors see paragraph [0067].

Regarding claim 7, Skopic US 2011/0115254A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to each of the claims 1, wherein said means for adding pressure to the low pressure in the aerodynamic wake comprises a plurality of air deflectors wherein each of the air deflectors is an aerodynamic foil with minimum drag to lift ratio at the operational angle of attack see paragraph [0067].
Regarding claim 8, Skopic US 2011/0114254 A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to each of the claims 1, wherein said means for adding pressure to the low pressure in the aerodynamic wake comprises a plurality of air deflectors wherein each of the air deflectors is a spoon-shaped object as shown in the Figures. 
Regarding claim 10, Skopic US 2011/0114254 A1, as understood from FIG. 1 of patent application shows the leading corners (c and d) of the trailer, discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to each of the claims 1, further comprising two additional air deflectors connected to the tractor body Figures 13, 14 and 16 see paragraphs [0075] and [0076].
Regarding claim 15, Skopic US 2011/0115254A1 discloses a method for reducing an aerodynamic drag of a semi-trailer truck wherein a gap is defined between a tractor and a semi-trailer and aerodynamic wakes are generated in the gap and behind the semi-trailer, comprising the step of adding air pressure to a lower air pressure in each of the aerodynamic wakes (401 in Figure 7 see paragraph [0079]) and (1320 in Figure 16 see paragraph [0075] and [0076].
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt US 8,870,275 B1.
Regarding claim 1, Schmidt US 8,870,275 B1 discloses an apparatus for reducing an aerodynamic drag of a semi-trailer truck wherein a gap is defined between a tractor and a semi-trailer and an aerodynamic wake is generated in the gap and behind the semi-trailer wherein the aerodynamic wake creates a region of low pressure in the gap, comprising: a means for adding pressure to the low pressure in the aerodynamic wake mounted on the semi-trailer truck as shown in Figures 8 and 9.
Regarding claim 9, Schmidt US 8,870,275 B1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to each of the claims 1, further comprising two airfoils (18, 20 and 21) mounted respectively on a top of the tractor (16) and a top of the semi-trailer (17) for directing the airflow into the wakes as shown in Figures 9 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skopic US 2011/0115254A1 in view of PCT reference WO 2019/115223 A1 .
Regarding claim 3, Skopic US 2011/0115254A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to claims 1, wherein said means for adding pressure to the low pressure in the aerodynamic wake but does not show the tractor defining an air duct which has an air-inlet between a windshield and a top of a driver compartment of the tractor.
PCT reference WO 2019/115223 A1 teaches the tractor defining an air duct (5, 6) which has an air-inlet between a windshield and a top of a driver compartment of the tractor (101) as shown in Figures 3 and 4 and see abstract. 
Regarding claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the top of a driver compartment of the tractor of Skopic US 2011/0115254 A1 with an air duct (5, 6) which has an air-inlet between a windshield, as taught by PCT reference WO 2019/115223 A1 air flows through the air flow duct and is directed toward the rear end of the body, such that air stagnation is reduced around the vehicle and air flow is accelerated between the vehicle and a trailer attached to the vehicle to prevent air recirculation between the vehicle and the trailer, thereby reducing air pressure around and drag on the vehicle. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skopic US 2011/0115254A1 in view of Steel US 2006/0232102 A1 .
Regarding claim 13, Skopic US 2011/0115254 A1 discloses the apparatus for reducing the aerodynamic drag of the semi-trailer truck according to claims 1, wherein said means for adding pressure to the low pressure in the aerodynamic wake but does not show another arm connected to a top back end of the semi-trailer: a top back air deflector (11) respectively connected to the top arm; and wherein a longitudinal axis of the top back air deflector is horizontal when connected to the top arm; and wherein the top back air deflector is disposed/arranged to direct maximum flow into the wake for adding air pressure to the lower air pressure in the aerodynamic wake as shown in Figure 4. 
Steel US 2006/0232102 A1 teaches an arm connected to a top back end of the semi-trailer: a top back air deflector respectively connected to the top arm; and wherein a longitudinal axis of the top back air deflector is horizontal when connected to the top arm; and wherein the top back air deflector is disposed/arranged to direct maximum flow into the wake for adding air pressure to the lower air pressure in the aerodynamic wake.
Regarding claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the top back end of the semi-trailer of Skopic US 2011/0115254 A1 with top back air deflector connected to the top arm, as taught by Steel US 2006/0232102 A1, in order to reduce drag on a truck towing.
Allowable Subject Matter
Claim 14 is allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	

The recitations of the specific features of an apparatus for reducing an aerodynamic drag of a semi-trailer truck wherein a gap is defined between a tractor and a semi-trailer and an aerodynamic wake is generated in the gap and behind the semi-trailer wherein the aerodynamic wake creates a region of low pressure in the gap in claim 14 including especially the construction of another arm connected to a top of the tractor; a top air deflector respectively connected to the top arm; wherein a longitudinal axis of the top air deflector is horizontal when connected to the top arm and another arm connected to a bottom of the tractor: a bottom air deflector respectively connected to the bottom arm; wherein a longitudinal axis of the bottom air deflector is horizontal when connected to the bottom arm is not taught nor is fairly suggested by the prior art of record. 	
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other apparatuses fro reducing aerodynamic drag similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612